Exhibit 10.2

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT

THIS FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT dated as of October 12, 2007
(this “Agreement”), is entered into among NAUTILUS, INC. (the “Borrower”), the
Guarantors party to the Credit Agreement (as defined below), the Lenders party
to the Credit Agreement and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement.

RECITALS

A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of February 14, 2007 (the
“Credit Agreement”).

B. The Borrower has informed the Lenders that it will not be able to comply with
Sections 8.11(a) and 8.11(b) of the Credit Agreement with respect to the four
fiscal quarter period ended September 30, 2007 (the “Acknowledged Defaults”);

C. The Borrower is requesting that the Lenders (i) waive the Acknowledged
Defaults and (ii) modify certain other provisions of the Credit Agreement; and

D. The Lenders have agreed to (i) waive the Acknowledged Defaults and (ii) amend
certain terms of the Credit Agreement, in each case, on the terms, and subject
to the conditions, set forth below.

E. In consideration of the agreements hereinafter set forth, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments.

(a) Existing Definitions. The following definitions in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Applicable Rate” means the following percentages per annum: (a) with respect to
Eurodollar Rate Loans and Letter of Credit Fees, 2.00%, (b) with respect to Base
Rate Loans (other than Swing Line Loans), 0.50%, (c) with respect to Swing Line
Loans, -0.50% and (d) with respect to the commitment fee payable pursuant to
Section 2.09(a), 0.425%.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letter.

(b) Pro Forma Basis. The parenthetical “(including for purposes of determining
the Applicable Rate)” is hereby deleted from the definition of “Pro Forma Basis”
in Section 1.01 of the Credit Agreement.

(c) New Definitions. The following definitions are added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

1



--------------------------------------------------------------------------------

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms of Section 7.14.

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03 (other than
Section 8.03(f)).

“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition. The term “Equity Issuance” shall not
be deemed to include any Disposition.

“Excluded Property” means, with respect to any Loan Party, (a) unless requested
by the Administrative Agent or the Required Lenders, any owned real property
which is located outside of the United States, (b) unless requested by the
Administrative Agent or the Required Lenders, any leasehold interests in real
property, (c) unless requested by the Administrative Agent or the Required
Lenders, any IP Rights for which a perfected Lien thereon is not effected either
by filing of a Uniform Commercial Code financing statement or by appropriate
evidence of such Lien being filed in either the United States Copyright Office
or the United States Patent and Trademark Office, (d) unless requested by the
Administrative Agent or the Required Lenders, any personal property (other than
personal property described in clause (c) above) for which the attachment or
perfection of a Lien thereon is not governed by the Uniform Commercial Code,
(e) the Equity Interests of any direct Foreign Subsidiary of a Loan Party to the
extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(a) and (f) any property which, subject to the terms of
Section 8.09, is subject to a Lien of the type described in Section 8.01(i)
pursuant to documents which prohibit such Loan Party from granting any other
Liens in such property.

“First Amendment Effective Date” means October 12, 2007.

“Interim Availability Amount” means the lesser of (a) $75,000,000 and (b) the
Aggregate Revolving Commitments; provided that if Consolidated EBITDA is at
least $32,500,000 for each of the two most recently ended four fiscal quarter
periods, then the “Interim Availability Amount” shall mean the Aggregate
Revolving Commitments.

“Mortgaged Property” means, with respect to any Loan Party, any owned real
property or any leasehold interest in real property that, in either case, is
subject to a Mortgage.

 

2



--------------------------------------------------------------------------------

“Mortgages” means the mortgages, deeds of trust, assignments of leases for
security or deeds to secure debt that purport to grant to the Administrative
Agent a security interest in the fee interests and/or leasehold interests of any
Loan Party in any real property.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien (ranking senior to any Lien of the Administrative Agent) on
the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non-cash consideration received by any Loan Party or
any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.

“Security Agreement” means the security and pledge agreement dated as of
October 5, 2007 executed in favor of the Administrative Agent by each of the
Loan Parties.

(d) Section 1.03. The parenthetical “(including for purposes of determining the
Applicable Rate)” is hereby deleted from Section 1.03(c) of the Credit
Agreement.

(e) Section 2.01(a). The following sentence is added to the end of
Section 2.01(a) of the Credit Agreement:

Notwithstanding anything to the contrary herein, commencing on January 1, 2008
and until such time as the Required Lenders agree otherwise, the Total Revolving
Outstandings shall not exceed the Interim Availability Amount.

(f) Section 2.03(a)(i). The following sentence is added to the end of
Section 2.03(a)(i) of the Credit Agreement:

Notwithstanding anything to the contrary herein, commencing on January 1, 2008
and until such time as the Required Lenders agree otherwise, the Total Revolving
Outstandings shall not exceed the Interim Availability Amount.

(g) Section 2.04(a). The following sentence is added to the end of
Section 2.04(a) of the Credit Agreement:

Notwithstanding anything to the contrary herein, commencing on January 1, 2008
and until such time as the Required Lenders agree otherwise, the Total Revolving
Outstandings shall not exceed the Interim Availability Amount.

 

3



--------------------------------------------------------------------------------

(h) Section 2.05. (i) Section 2.05(b) of the Credit Agreement is amended and
restated in its entirety and (ii) a new Section 2.05(c) is added to the Credit
Agreement, each to read as follows:

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b) unless after the prepayment
in full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.

(ii) Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all (A) Dispositions
(other than Permitted Transfers) in excess of $1,000,000 in the aggregate after
the First Amendment Effective Date and (B) Involuntary Dispositions.

(iii) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds in
excess of $1,000,000 in the aggregate after the First Amendment Effective Date.

(iv) Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to 100% of such Net Cash Proceeds.

(v) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied first ratably to the L/C
Borrowings and the Swing Line Loans, second, to the outstanding Revolving Loans,
and, third, to Cash Collateralize the remaining L/C Obligations. Within the
parameters of the applications set forth above, prepayments shall be applied
first to Base Rate Loans and then to Eurodollar Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

(c) Interim Availability Amount. Commencing on January 1, 2008 and until such
time as the Required Lenders agree otherwise, if for any reason the Total
Revolving Outstandings exceed the Interim Availability Amount, the Borrower
shall immediately prepay Revolving Loans and/or the Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c) unless after the prepayment
in full of the Revolving Loans and Swing Line Loans the Total Revolving
Outstandings exceed the Interim Availability Amount.

 

4



--------------------------------------------------------------------------------

(i) Section 2.06. Section 2.06 of the Credit Agreement is amended and restated
in its entirety to read as follows:

(a) Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, or from time to time
permanently reduce the Aggregate Revolving Commitments to an amount not less
than the Outstanding Amount of Revolving Loans, Swing Line Loans and L/C
Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) if, after giving effect to any reduction of the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued with respect thereto until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

(b) Mandatory Reductions. Within three Business Days after any Loan Party or
Subsidiary receives Net Cash Proceeds, the Aggregate Revolving Commitments shall
be permanently reduced in an amount equal to (i) with respect to Sections
2.05(b)(ii), 80%, (ii) with respect to Section 2.05(b)(iii), 100% and (iii) with
respect to 2.05(b)(iv), 50%, of the amount of Net Cash Proceeds that is
available to be applied to the prepayment of Revolving Loans, Swing Line Loans
and L/C Obligations pursuant to Section 2.05(b)(ii), (iii), and (iv),
irrespective of the Total Revolving Outstandings at such time.

(j) Section 4.05. The following sentence is added to the end of Section 4.05 of
the Credit Agreement:

The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
Lenders may exercise their remedies thereunder in accordance with the terms
thereof.

(k) Section 6.02. Subclause (b)(i) of Section 6.02 of the Credit Agreement is
amended by inserting the word “material” immediately prior to the word
“Contractual”.

(l) Section 6.03. Section 6.03 of the Credit Agreement is amended and restated
in its entirety to read all follows:

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

(m) Section 6.13. Section 6.13 of the Credit Agreement is amended by deleting
“(i)” from such Section.

 

5



--------------------------------------------------------------------------------

(n) Section 6.17. Section 6.17 of the Credit Agreement is amended and restated
in its entirety to read all follows:

Except for the effect of matters disclosed in Schedule 6.06 (none of which could
reasonably be expected to have a Material Adverse Effect), the Borrower and its
Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses. Set
forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office and owned by each Loan Party as of the date of delivery of
such Schedule to the Administrative Agent. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect: (a) no claim has been asserted and is pending by any Person challenging
or questioning the use of any IP Rights or the validity or effectiveness of any
IP Rights, nor does any Loan Party know of any such claim, and (b) to the
knowledge of the Responsible Officers of the Loan Parties, the use of any IP
Rights by the Borrower or any Subsidiary or the granting of a right or a license
in respect of any IP Rights from the Borrower or any Subsidiary does not
infringe on the rights of any Person. As of the date of delivery of such
Schedule to the Administrative Agent, none of the IP Rights owned by any of the
Loan Parties is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 6.17. The parties hereto acknowledge that Schedule 6.17
as delivered on the First Amendment Effective Date is in draft form and that the
Loan Parties shall deliver a final Schedule 6.17 to the Administrative Agent on
or before November 10, 2007 (such final Schedule shall replace and supersede
such prior draft).

(o) Section 6.19. Section 6.19 of the Credit Agreement is amended and restated
in its entirety to read as follows:

6.19 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.19(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the First
Amendment Effective Date. Set forth on Schedule 6.19(b) is the chief executive
office, U.S. tax payer identification number, organizational identification
number and exact legal name and state of organization of each Loan Party as of
the First Amendment Effective Date. Except as set forth on Schedule 6.19(c), no
Loan Party has during the five years preceding the First Amendment Effective
Date (i) changed its legal name, (ii) changed its state of formation, or
(iii) been party to a merger, consolidation or other change in structure.

(p) Section 7.02(d). Section 7.02(d) of the Credit Agreement is amended and
restated in its entirety to read all follows:

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a report signed by a Responsible Officer of the
Borrower that supplements Schedules 6.13, 6.17 and 6.19(a), 6.19(b) and 6.19(c),
such that, as supplemented, such Schedules would be to be accurate and complete
as of such date;

 

6



--------------------------------------------------------------------------------

(q) Section 7.07. Section 7.07 of the Credit Agreement is amended and restated
in its entirety to read as follows:

(a) Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

(b) On or before the date that is thirty days after the First Amendment
Effective Date and at all times thereafter, cause the Administrative Agent to be
named as loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage (except
workers’ compensation insurance) or coverage in respect of any Collateral, and
cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
changed in a manner affecting the endorsements in favor of the Administrative
Agent or canceled.

(r) Section 7.10. Section 7.10 of the Credit Agreement is amended and restated
in its entirety to read as follows:

(a) Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

(b) If requested by the Administrative Agent in its sole discretion, permit the
Administrative Agent, and its representatives, upon reasonable advance notice to
the Borrower, to conduct an annual audit of the Collateral at the expense of the
Borrower.

(c) If requested by the Administrative Agent in its sole discretion, promptly
deliver to the Administrative Agent (a) asset appraisal reports with respect to
all of the real and personal property owned by the Borrower and its Subsidiaries
(limited to one per year so long as no Event of Default exists), and (b) a
written audit of the accounts receivable, inventory, payables, controls and
systems of the Borrower and its Subsidiaries (limited to one per year so long as
no Event of Default exists).

(d) Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, furnish or cause to
be furnished to the Administrative Agent, at the Loan Parties’ expense, a report
of an environmental assessment of reasonable scope, form and depth, (including,
where appropriate, invasive soil or groundwater sampling) by a consultant
reasonably acceptable to the Administrative Agent as to the nature and extent of

 

7



--------------------------------------------------------------------------------

the presence of any Hazardous Materials on any real properties and as to the
compliance by the Borrower or any of its Subsidiaries with Environmental Laws at
such real properties. If the Loan Parties fail to deliver such an environmental
report within seventy-five (75) days after receipt of such written request then
the Administrative Agent may arrange for the same, and the Loan Parties hereby
grant to the Administrative Agent and its representatives access to the real
properties to reasonably undertake such an assessment (including, where
appropriate, invasive soil or groundwater sampling). The reasonable cost of any
assessment arranged for by the Administrative Agent pursuant to this provision
will be payable by the Loan Parties on demand and added to the obligations
secured by the Collateral Documents.

(s) Section 7.14. A new Section 7.14 is added to the Credit Agreement to read as
follows:

7.14 Pledged Assets.

On or before the date that is thirty days after the First Amendment Effective
Date and at all times thereafter:

(a) Equity Interests. Cause (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (b) 65% (or such greater percentage
that, due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent
and (2) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by
any Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents, together with such other documents as may be reasonably
requested by the Administrative Agent.

(b) Other Property. (i) Except for Excluded Property, cause (A) all owned real
property, (B) to the extent available using commercially reasonable efforts, all
leasehold interests in real property and (C) all personal property of each Loan
Party to be subject at all times to first priority, perfected Liens in favor of
the Administrative Agent to secure the Obligations as required from time to time
pursuant to the terms and conditions of the Collateral Documents, subject in any
case to Permitted Liens and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements,
intellectual property notices, mortgages, real estate title insurance policies,
flood hazard certifications, surveys, environmental reports, zoning letters,
landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

8



--------------------------------------------------------------------------------

(t) Section 8.03. Section 8.03(e) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to (i) finance the purchase of real property, and renewals,
refinancings and extensions thereof (so long as the principal amount is not
increased), and (ii) finance the purchase of fixed personal property assets and
renewals, refinancings and extensions thereof (so long as the principal amount
is not increased), provided that (A) in the case of both subclauses (i) and
(ii), no such Indebtedness when incurred shall exceed the purchase price of the
asset(s) financed and (B) in the case of subclause (ii), the total of all such
Indebtedness incurred for all such Persons taken together shall not exceed an
aggregate principal amount of $10,000,000 at any one time outstanding;

(u) Section 8.06. Section 8.06 of the Credit Agreement is amended and restated
in its entirety to read as follows:

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may make Restricted Payments to any Loan Party and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made; and

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in common Equity Interests of such Person.

(c) Section 10.03. The last paragraph of Section 10.03 of the Credit Agreement
is amended and restated in its entirety to read as follows:

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(d) Section 10.10. Section 10.10 of the Credit Agreement is amended and restated
in its entirety to read as follows:

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other

 

9



--------------------------------------------------------------------------------

than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, or (iii) as approved in accordance
with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

(e) Section 11.01. (i) the word “and” is moved from the end of Section 11.01(c)
to the end of Section 11.01(d) and (ii) a new Section 11.01(e) is added to the
Credit Agreement to read as follows:

(e) no amendment, waiver or consent shall release all or substantially all of
the Collateral unless signed by each Lender whose Obligations are secured by
such Collateral;

(f) Schedules. (i) Schedule 6.17 is added to the Credit Agreement and
(ii) Schedule 6.19 is replaced with Schedules 6.19(a), 6.19(b) and 6.19(c), each
to read as attached hereto; provided that parties hereto acknowledge that
Schedule 6.17 as delivered on the First Amendment Effective Date is in draft
form and that the Loan Parties shall deliver a final Schedule 6.17 to the
Administrative Agent on or before November 10, 2007 (such final Schedule shall
replace and supersede such prior draft).

(g) Exhibits. Exhibit 7.12 is amended and restated in its entirety to read as
attached hereto.

2. Waiver. The Lenders hereby waive the Acknowledged Defaults. This waiver is a
one-time waiver and shall not be construed to be a waiver of any other Default
that may exist.

3. Effectiveness; Conditions Precedent. This Agreement shall be effective as of
the date hereof when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.

(a) Execution and Delivery of this Agreement. The Administrative Agent shall
have received copies of this Agreement duly executed by a Responsible Officer of
the signing Loan Party, the Required Lenders and the Administrative Agent.

(b) Execution and Delivery of the Security Agreement. The Administrative Agent
shall have received an executed copy of the Security Agreement, together with
appropriate UCC-1 financing statements naming the Loan Parties as debtors and
the Administrative Agent as the secured party.

 

10



--------------------------------------------------------------------------------

(c) Resolutions. The Administrative Agent shall have received copies of
certified resolutions for each Loan Party approving this Agreement and the
granting of a security interests to the Administrative Agent to secure the
Obligations.

(d) Opinions of Counsel. The Administrative Agent shall have received a
favorable opinion of Garvey Schubert Barer, addressed to the Administrative
Agent and the Lenders, in form and substance satisfactory to the Administrative
Agent.

(e) Amendment Fee. The Administrative Agent shall have received (i) for the
account of each Lender executing this Agreement by 12:00 Noon, October 11, a fee
of 0.10% of such Lender’s Commitment and (ii) for the account of each Lender
executing this Agreement after 12:00 Noon, October 11 but prior to 12:00 Noon,
October 17, a fee of 0.05% of such Lender’s Commitment.

(f) Fees and Expenses. The Borrower shall have paid all fees and expenses owed
by the Borrower to the Administrative Agent and the Arranger.

4. Ratification of Credit Agreement. The Loan Parties acknowledge and consent to
the terms set forth herein and agree that this Agreement does not impair, reduce
or limit any of their obligations under the Loan Documents.

5. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

(b) This Agreement has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Agreement.

(d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.

6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Lenders that after giving effect to this Agreement
(a) the representations and warranties of the Loan Parties set forth in
Article VI of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default.

7. Release. In consideration of the Lenders entering into this Agreement, the
Loan Parties hereby release the Administrative Agent, the Lenders, the L/C
Issuer and the Administrative Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.

 

11



--------------------------------------------------------------------------------

8. Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy or pdf shall be effective as
an original.

9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

10. Reference to and Effect on Credit Agreement. Except as specifically modified
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and are each hereby ratified and confirmed. The execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or any of the other Loan Documents, or constitute a waiver or
cones of any provision of the Credit Agreement or any of the other Loan
Documents, except as expressly set forth herein. This Agreement shall be
considered a Loan Document from and after the date hereof.

11. Estoppel, Acknowledgement and Reaffirmation. The obligations of the Loan
Parties under the Loan Documents constitute valid and subsisting obligations of
such Persons that are not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind. Each Loan Party hereby acknowledges
its respective obligations under the Loan Documents as amended hereby and
reaffirms that each of the liens and security interests created and granted in
or pursuant to the Loan Documents are valid and subsisting and that this
Agreement shall in no manner impair or otherwise adversely affect such liens and
security interests.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:     NAUTILUS, INC.,     a Washington corporation       By:          
Name:         Title:   GUARANTORS:     DASHAMERICA, INC.     a Colorado
corporation       By:           Name:         Title:  

 

13



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:     BANK OF AMERICA, N.A.,       By:           Name:  
      Title:  

 

14



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A.,       By:           Name:         Title:    
  U.S. BANK NATIONAL ASSOCIATION,       By:           Name:         Title:      
KEYBANK NATIONAL ASSOCIATION,       By:           Name:         Title:      
UNION BANK OF CALIFORNIA, N.A.,       By:           Name:         Title:      
WELLS FARGO HSBC TRADE BANK,       By:           Name:         Title:  

 

15



--------------------------------------------------------------------------------

Exhibit 7.12

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of
                    , 20    , is by and between                     , a
                    (the “Subsidiary”), and BANK OF AMERICA, N.A., in its
capacity as Administrative Agent under that certain Credit Agreement (as it may
be amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), dated as of February 14, 2007, by and among NAUTILUS, INC., a
Washington corporation (the “Borrower”), the Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent. All of the defined terms in the Credit
Agreement are incorporated herein by reference.

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Agent, for the
benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off against any and all right, title and interest of the Subsidiary in and
to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of the Subsidiary. The Subsidiary hereby represents and warrants to
the Administrative Agent that:

(i) Attached hereto as Schedule 1 are revised Schedules 6.13, 6.17, 6.19(a) and
6.19(b) to the Credit Agreement.

(ii) Except as set forth on Schedule 2, the Subsidiary has not during the past
five years (a) changed its legal name, (b) changed its state of formation, or
(c) been party to a merger, consolidation or other change in structure.

3. The address of the Subsidiary for purposes of all notices and other
communications is the same as the Borrower and Guarantors as set forth on
Schedule 11.02 of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

4. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY], a                     corporation By:     Name:   Title:  

Acknowledged and accepted: BANK OF AMERICA, N.A., as Administrative Agent By:  
  Name:   Title:  

 

17